Case: 1:18-mc-00032-TSB-KNM-MHW Doc #: 16-1 Filed: 12/11/18 Page: 1 of 1 PAGEID #: 800



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO




    OHIO A. PHILIP RANDOLPH                               Case No. 1:18-cv-357
    INSTITUTE, et al.
                                                          Judge Timothy S. Black
    Plaintiffs,                                           Judge Karen Nelson Moore
                                                          Judge Michael H. Watson
    v.                                                    Magistrate Judge Karen L. Litkovitz

    RYAN SMITH, Speaker of the Ohio House                [PROPOSED] ORDER
    of Representatives, et al.

    Defendants.



          Upon consideration of Movants’ Motion to Seal Documents, and good cause having been

   shown, it is ORDERED that Movants may file their supplemental brief under seal. However, the

   seal will expire 30 days from filing unless (1) any party successfully moves to seal the filing (or

   portions of the filing) under the standards set forth by the Sixth Circuit Court of Appeals, or (2)

   any party moves to extend the conditional period on the basis that a motion to seal is pending

   before the Court.

          Dated this ___ day of December, 2018.



                                         ___________________________________
                                         United States District Judge
